984 So. 2d 1281 (2008)
Candyce Eileen ROBINSON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-0019.
District Court of Appeal of Florida, First District.
June 30, 2008.
*1282 Candyce Eileen Robinson, pro se, Appellant.
Bill McCollum, Attorney General, and Thomas D. Winokur, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Candyce Eileen Robinson appeals the summary denial of her motion filed pursuant to Florida Rule of Criminal Procedure 3.850. The trial court denied the motion as successive, but failed to find, and did not attach records showing, that the court had denied Ms. Robinson's previous 3.850 motion on the merits. On this record, we cannot discern "whether the instant motion raised the same claims as before, and if so, whether it was denied on the merits, or whether the instant motion raised additional claims which could have been raised in the previous motion." Mitchell v. State, 699 So. 2d 810, 811 (Fla. 1st DCA 1997). Accordingly, we reverse and remand for record attachments conclusively demonstrating appellant is entitled to no relief, or for further proceedings consistent with rule 3.850. See id.; Ranaldson v. State, 672 So. 2d 564, 565 (Fla. 1st DCA 1996); Stubbs v. State, 983 So. 2d 678 (Fla. 3d DCA 2008).
Reversed and remanded.
BROWNING, C.J., ALLEN, and BENTON, JJ., concur.